Order granting motion to punish for contempt and fining the appellant $500 for failure to pay alimony at the rate of twenty dollars a week from May, 1926, to May, 1938, but permitting him to purge himself of contempt by paying ten dollars a week, reversed on the law and the facts, without costs, and the matter remitted to the Special Term to take proof on the following: (1) Whether, subsequent to the respondent’s remarriage, the children assumed the name of their stepfather and whether they were voluntarily supported by him. (2) Whether the whereabouts of the appellant were unknown to the respondent. (3) Whether the respondent, at the time of her remarriage, told the appellant that she did not want him to visit the children and that she desired no support from him. (4) To establish the appellant’s financial situation and what amounts, if any, the appellant has given to his children. (Silkworth v. Silkworth, 255 App. Div. 226, and cases therein cited; Gewirtz v. Gewirtz, 189 id. 483 [1st Dept.]; Beeber v. Beeber, 225 id. 757.) Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.